EXAMINER’S AMENDMENT

0.	The amendment to the specification filed on 5/10/2022 has been entered.

I.	Applicant’s election without traverse of Invention II (claims 26-32) in the reply filed on 3/16/2022 is acknowledged. Claims 1-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Domingos J. Silva on 4/8/2022.
The application has been amended as follows: 

26. 	(Currently Amended) A method for controlling a robot for use in a reduction procedure of a long bone fracture, comprising the steps of:
attaching a proximal fragment of a fractured bone to a fixed frame of a robot;
attaching a distal fragment of the fractured bone to a moving frame of the robot;
by a processing device, moving the moving frame of the robot to a desired position;
by an image capturing device configured to track markers on the moving frame, finding a position and an orientation of the moving frame;
by the processing device, rotating the moving frame to allow parallel alignment to a shaft of the proximal fragment;
by the processing device, translating the moving frame in a plane transverse to an axis of the proximal fragment to enable the axis of the distal fragment to align with an axis of the proximal fragment; and
by the processing device, moving the moving frame to a target pose for a fracture end of the distal fragment to align with an opposing fracture end of the proximal fragment.
27. 	(Original) The method of claim 26, wherein the steps of moving, rotating, translating and moving the moving frame comprise receiving a position instruction from a user.
28. 	(Original) The method of claim 27, wherein receiving the position instruction comprises receiving, via a processing device, a user command via a graphical user interface.
29. 	(Original) The method of claim 27, further comprising: 
receiving, using a processing device, the position instruction; 
generating, using the processing device, one or more control parameters for one or more actuators of the robot based on the received position instruction; 
transmitting, using the processing device, control signals representing the one or more parameters to the one or more actuators.
30. 	(Canceled) 
31. 	(Canceled)
32. 	(Currently Amended) The method of claim 26, wherein the moving frame is configured to move[[s]] in 6 degrees of freedom in relation to the fixed frame.

III.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Isin (WO 2012/102685), discloses an apparatus/method involving a surgical robot comprising a fixed frame (e.g. 10/30), a moving frame (e.g. 30/10), and utilizing a perpendicular edge technique in software that forms a vertical line D on a plate, and analyzing differences in geometrical forms (e.g. p. 6), but fails to disclose at least: by an image capturing device configured to track markers on the moving frame, finding a position and an orientation of the moving frame, as claimed. There would have been no obvious reason to modify the Isin apparatus/method to satisfy at least this/these and/or each of Applicant’s claimed limitations, as such modifications would have likely rendered the Isin apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Isin reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. In an exemplary prior art reference, Vilsmeier (US 6351659) discloses a camera (e.g. 14) configured to track markers (e.g. 21, 22) on a tool (e.g. 20), but fails to disclose at least: a fixed frame and a moving frame, as claimed. There would have been no obvious reason to modify the Vilsmeier apparatus/method to satisfy at least this/these and/or each of Applicant’s claimed limitations, as such modifications would have likely rendered the Vilsmeier apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Vilsmeier reference, which would have been strongly indicative of an application of impermissible hindsight reasoning. 

IV.	This application is in condition for allowance except for the presence of claims 1-25 directed to an invention non-elected without traverse.  Accordingly, claims 1-25 have been cancelled.

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775